308 S.E.2d 334 (1983)
Juanita NASH, Employee, Plaintiff
v.
CONRAD INDUSTRIES, INC., Employer and
Iowa National Mutual Insurance Company, Carrier, Defendants
No. 379A83.
Supreme Court of North Carolina.
November 3, 1983.
Snyder, Leonard, Biggers & Dodd, P.A. by Gary A. Dodd, Asheville, for employee, plaintiff.
Van Winkle, Buck, Wall, Starnes & Davis, P.A. by Roy W. Davis, Jr., and Allan R. Tarleton, Asheville, for employer and carrier, defendants.
PER CURIAM.
The facts of this case are set out at length in the opinion of the Court of Appeals. The majority of the panel of the Court of Appeals reversed and remanded the Industrial Commission's Opinion and Award for further findings relating to whether the plaintiff was totally disabled for any employment between 8 June 1980 and 1 October 1981. We agree with the majority opinion. The Court of Appeals unanimously affirmed the Industrial Commission's Award with respect to plaintiff's permanent partial disability to her back and knees. We note that there is no indication in the record that the aggravation of the plaintiff's knee injury, which eventually led to permanent partial disability of plaintiff's knees, occurred prior to the initial hearing before the Hearing Commissioner. Nevertheless, as the Court of Appeals held, the Full Commission has the authority, pursuant to G.S. § 97-85, to reconsider evidence, take additional evidence, rehear the parties and, if appropriate, amend the award. Thus, it was proper for the Industrial Commission, in review of the Hearing Commissioner's Opinion and Award, to consider evidence relating to the disability of plaintiff's knees.
The decision of the Court of Appeals is affirmed.
AFFIRMED.